Citation Nr: 1017826	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder, depression, and 
post traumatic stress disorder (PTSD), as secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1984 to November 
1987, January 1991 to July 1991, January 2002 to October 
2002, and February 2003 to July 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In May 2008, the Board denied the claim.  The Veteran 
appealed to the Veterans Claims Court.  In a March 2009 
Order, the Court Clerk granted a Joint Motion for Remand.  

The Court has held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Thus, the issue has been recharacterized to 
comport to the medical evidence of record, which indicates 
that the Veteran has been diagnosed with depression, 
adjustment disorder, and PTSD, and the January 2010 
contentions of the Veteran's attorney.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion, the Board must remand this 
claim so that the Veteran can be provided with notice 
regarding a claim for service connection for PTSD and undergo 
another examination and opinion regarding the nature and 
etiology of the claimed acquired psychiatric disorder.

The Veteran is hereby notified that if an examination is 
scheduled in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in San Juan, Puerto Rico, 
for the period from April 2006 to the 
present.

2.  Provide the Veteran with all proper 
notice and assistance required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), for a claim of service connection 
for PTSD, including sending him a stressor 
questionnaire.  

3. Thereafter, take any and all steps 
necessary to verify the Veteran's claimed 
stressors according to established 
protocols, including, if necessary, 
contacting the U.S. Army & Joint Services 
Records Research Center (JSRRC) and the 
National Archives.  Document all requests 
and negative responses.  

4.  Thereafter, schedule the Veteran for 
an examination to determine the nature and 
etiology of his psychiatric disorders.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any identified 
psychiatric disorders had their onset 
during, or are otherwise related to, 
service.  

If not related to service, the examiner is 
to provide an opinion as to whether it is 
at least as likely as not that any 
identified psychiatric disorder was caused 
or aggravated by any of the Veteran's 
service-connected disabilities, including 
any medications he uses to treat his 
service-connected disabilities.  

A complete rationale must be provided for 
all medical opinions expressed.  The 
examiner is asked to pay particular 
attention to the April 2004 STR, the March 
2005 VA treatment record noting a 
diagnosis of adjustment disorder with 
depressed mood, the April 2005 VA 
treatment record noting a diagnosis of 
depression not otherwise specified (NOS), 
the May 2006 private medical opinion 
noting that the Veteran has a major 
depressive disorder secondary to multiple 
medical problems associated with service 
in the Armed Forces, and the June 2006 
private medical record noting a diagnosis 
of PTSD.  

The claim folder, including a copy of this 
Remand and the Court's Joint Motion and 
Order, must be made available to the 
examiner for review in conjunction with 
the examination.  

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

